     Case 2:14-cr-00282-CJB-DEK Document 607 Filed 03/22/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



   UNITED STATES OF                                      CRIMINAL ACTION
   AMERICA


   VERSUS                                                NO: 14-282


   DARRELL LEWIS                                         SECTION: “J”

                               ORDER & REASONS

      Before the Court is a Motion for Compassionate Release (Rec. Doc. 597) filed

by Defendant, Darrell Lewis. The Government filed an opposition thereto. (Rec. Doc.

602). Having considered the motion and memoranda, the record, and the applicable

law, the Court finds that Defendant’s motion for compassionate release should be

DENIED.

                  FACTS AND PROCEDURAL BACKGROUND

      On February 2, 2017, Darrell Lewis appeared before the Court and pleaded

guilty to conspiracy to distribute one kilogram or more of heroin, in violation of Title

21, United States Code, Sections 841(a)(1), 841(b)(1)(A), and 846 and conspiracy to

possess firearms in furtherance of drug trafficking, in violation of Title 18, United

States Code, Section 924(o). As a result, the Court sentenced Defendant to 240

months in prison. (Rec. Doc. 529). Defendant is currently housed at FCI Yazoo City

Medium with a projected release date of December 27, 2031
     Case 2:14-cr-00282-CJB-DEK Document 607 Filed 03/22/21 Page 2 of 3




      On January 11, 2021, Defendant filed a motion in this Court for compassionate

release under 18 U.S.C. § 3582(c)(1)(A), relying on the threat posed by the COVID-19

pandemic. (Rec. Doc. 597).

                                LEGAL STANDARD

       “A court, on a motion by the [Bureau of Prisons (“BOP”)] or by the defendant

after exhausting all BOP remedies, may reduce or modify a term of imprisonment,

probation, or supervised release after considering the factors of 18 U.S.C. § 3553(a),

if ‘extraordinary and compelling reasons warrant such a reduction.’” United States v.

Chambliss, 948 F.3d 691, 692 (5th Cir. 2020) (quoting § 3582(c)(1)(A)(i)). To meet the

exhaustion requirement, a defendant must submit a request to “the warden of the

defendant’s facility” for the BOP “to bring a motion [for compassionate release] on the

defendant’s behalf.” § 3582(c)(1)(A). If the request is denied, the defendant must

pursue and exhaust “all administrative rights to appeal.” Id. Alternatively, the

requirement is considered satisfied after “30 days from the receipt of such a request

by the warden.” Id.

                                   DISCUSSION

       The Government argues that Defendant’s e-mail to the warden failed to meet

the exhaustion requirement. The Fifth Circuit has held that the exhaustion

requirement is a mandatory claim-processing rule that must be enforced if properly

raised by the government. United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020).

Administrative requests must also substantially comply with 28 C.F.R. § 571.61,

which requires requests for compassionate release to set forth “at a minimum” (1) the




                                          2
     Case 2:14-cr-00282-CJB-DEK Document 607 Filed 03/22/21 Page 3 of 3




extraordinary or compelling circumstances that warrant consideration and (2) a

proposed release plan. Although some courts have not strictly required pro se litigants

to meet all of these requirements, some factual recitation at a minimum is required

for the warden to fairly evaluate the compassionate release request. See United States

v. Samak, No. CR 91-189, 2020 WL 2473780, at *2 (E.D. La. May 13, 2020) (holding

that a petitioner’s motion filed with the court must be premised on the same facts

alleged in the corresponding request to the warden to meet the exhaustion

requirement).

      In this case, Defendant’s request to the warden merely stated, “I would like my

case to be reviewed for the CARES Act and compassionate release consideration.”

(Rec. Doc. 597 at p. 3). This bare request sets forth no grounds for compassionate

release, and thus, fails to comply to any degree with the requirements of 28 C.F.R. §

571.61. Therefore, Defendant’s motion for compassionate release should be denied for

failure to exhaust his administrative remedies.

                                   CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Darrell Lewis’s Motion for Compassionate

Release (Rec. Doc. 597) is DENIED.

       New Orleans, Louisiana, this 22nd day of March, 2021.




                                              CARL J. BARBIER
                                              UNITED STATES DISTRICT JUDGE




                                          3
